Per Curiam,
The learned court appears to have rightly construed the affidavit of defence as argumentative and inferential rather than a distinct and positive averment of material facts. If Connor was not in fact contractor, or if the materials for which the lien was filed were sold to him on his own individual credit and not on the credit of the buildings, the averments should have been so distinct and positive as to leave no room for doubt as to whether they were allegations of fact or conclusions of law. There was therefore no error in treating the affidavit as insufficient and entering judgment for plaintiff.
Judgment affirmed.